Case 20-71228-pmb      Doc 87   Filed 03/04/21 Entered 03/04/21 15:42:31        Desc Main
                                Document     Page 1 of 4



                   IN THE UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

IN RE:
                                                  CHAPTER 11
AREU STUDIOS, LLC,
                                                  CASE NO. 20-71228-PMB
         Debtor.

            SUPPLEMENT TO AMENDED DISCLOSURE STATEMENT
           FOR PLAN OF REORGANIZATION FOR AREU STUDIOS, LLC

       COMES NOW, Areu Studios, LLC, the debtor and debtor-in-possession in the above-

captioned Chapter 11 case (“Debtor”), and hereby files this its “Supplement to Amended

Disclosure Statement for Plan of Reorganization for Areu Studios, LLC” and discloses that

Debtor’s principal, Ozzie Areu, will be employed by Greenberg Georgia Film and TV Studio

Holdings, LLC (“Greenberg”) as the chief executive officer of the Reorganized Debtor for an

annual salary of $500,000.00 per annum for an initial three-year term with two – one year

renewal options. Mr. Areu will also receive 20% of the equity in Greenberg as part of his

employment package.

       This 4th day of March, 2021

                                              JONES & WALDEN LLC

                                              /s/ Cameron M. McCord
                                              Cameron M. McCord
                                              Georgia Bar No. 143065
                                              699 Piedmont Ave
                                              Atlanta, Georgia 30308
                                              Attorney for Debtor
                                              404-564-9300 (phone)
                                              cmccord@joneswalden.com
Case 20-71228-pmb        Doc 87    Filed 03/04/21 Entered 03/04/21 15:42:31            Desc Main
                                   Document     Page 2 of 4



                    IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

IN RE:
                                                       CHAPTER 11
AREU STUDIOS, LLC,
                                                       CASE NO. 20-71228-PMB
         Debtor.

                                CERTIFICATE OF SERVICE

        This is to certify that on this day the foregoing Supplement to Amended Disclosure
Statement for Plan of Reorganization for Areu Studios, LLC (“Supplement”) was electronically
filed using the Bankruptcy Court’s Electronic Case Filing program which sends a notice of and
an accompanying link to the Supplement to the following parties who have appeared in this case
under the Bankruptcy Court’s Electronic Case Filing program:

   •   Jonathan S. Adams jonathan.s.adams@usdoj.gov
   •   Matthew R. Brooks matthew.brooks@troutmansanders.com
   •   Michael D. Robl michael@roblgroup.com, lelena@roblgroup.com;
       shannon@roblgroup.com
   •   Henry F. Sewell hsewell@sewellfirm.com, hsewell123@yahoo.com
   •   Shawna Staton shawna.p.staton@usdoj.gov
   •   Thomas R. Walker thomas.walker@fisherbroyles.com

        I further certify that on this day I caused a true and correct copy of the Supplement to be
served upon all parties listed on the attached mailing matrix via United States mail with
sufficient postage affixed thereon.

       This 4th day of March, 2021.
                                                     JONES & WALDEN LLC

                                                      /s/ Cameron M. McCord
                                                     Cameron M. McCord
                                                     Georgia Bar No. 143065
                                                     Attorney for Debtor
                                                     699 Piedmont Ave NE
                                                     Atlanta, GA 30308
                                                     (404) 564-9300
                                                     (404) 564-9301 Facsimile
                                                     cmccord@joneswalden.com
               Case 20-71228-pmb   Doc 87   Filed 03/04/21          Entered 03/04/21 15:42:31      Desc Main
                                       AT&T Document           Page 3 of 4
                                       c/o Bankruptcy
                                       4331 Communications Dr. Flr 4W
                                       Dallas, TX 75211-1300




                                       Cinelease                                     Clayton Robert Barker III
                                       10 Southwoods Pkwy #100                       Law Offices of Robert Barker
                                       Atlanta, GA 30354-3733                        4779 Sedberry Hill Court SE
                                                                                     Atlanta, GA 30339-5362


Corporate Creations Network In         Cushman & Wakefield                           ECS, Inc.
2985 Gordy Parkway, 1st Floor          1180 Peachtree Street NE #3100                15351 West 109th Street
Marietta, GA 30066-3078                Atlanta, GA 30309-7529                        Lenexa, KS 66219-1201



Endavo Media & Communications                                                        Green Fern Tree Service
3423 Piedmont Rd NE                                                                  1310 Northshore Drive
Atlanta, GA 30305-1751                                                               Roswell, GA 30076-2816



Humana
500 West Main Street
Louisville, KY 40202-4268



Johnson Controls                       LV Atlanta LLC                                Lawrence & Bundy LLC
1350 Northmeadow Pkwy #100             175 SW 7th St., Suite 2101                    1180 W. Peachtree St NW #1650
Roswell, GA 30076-5703                 Miami, FL 33130-2962                          Atlanta, GA 30309-3728



                                                                                     Palmer Productions
                                                                                     2023 S. Westgate Avenue
                                                                                     Los Angeles, CA 90025-6118



Rene Jongsman                          Rinehart Security & Consulting
2828 Peachtree #2801                   2451 Cumberland Pkwy, SE
Atlanta, GA 30305-5119                 Atlanta, GA 30339-6136



Secretary of the Treasury                                                            Sohonet
15th & Pennsylvania Avenue, NW                                                       12950 Culver Blvd, Suite 100
Washington, DC 20200                                                                 Los Angeles, CA 90066-6785
               Case 20-71228-pmb           Doc 87   Filed 03/04/21 Entered 03/04/21 15:42:31   Desc Main
                                                    Document     Page 4 of 4




U. S. Securities and Exchange Commission       ULINE
Office of Reorganization                       12575 Uline Drive
Suite 900                                      Pleasant Prairie, WI 53158-3686
950 East Paces Ferry Road, NE
Atlanta, GA 30326-1382

UnitedHealthcare Insurance Company             VSC Fire Security
ATTN: CDM/Bankruptcy                           1780 Corporate Drive, Ste 425
185 Asylum Street                              Norcross, GA 30093-2958
03B
Hartford, CT 06103-3408
